           Case 1:20-cv-07181-JMF Document 56 Filed 06/14/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
PETER ZONIS,                                                           :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-CV-7181 (JMF) (SLC)
                  -v-                                                  :
                                                                       :            ORDER
LIZZIE GRUBMAN et al.,                                                 :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

         On June 11, 2021, Defendant Lizzie Grubman entered a notice of appearance. See ECF
Nos. 54-55. A settlement conference before Magistrate Judge Cave is scheduled for June 22,
2021. See ECF No. 53. In the Court’s view, it would be appropriate for Ms. Grubman to
participate in the conference. To that end, the parties should promptly confer and, if necessary,
file an application for an adjournment of the conference addressed to Magistrate Judge Cave.

        Separately, Defendants Howard Lorber, Neil Sroka, and Douglas Elliman Realty, LLC’s
motion to dismiss the Complaint is fully briefed and pending before the Court. See ECF No. 33.
To the extent that Ms. Grubman also intends to move for dismissal, she should endeavor to join
in the other Defendants’ motion to the extent possible and shall file a separate memorandum of
law only to the extent that it raises issues specific to Ms. Grubman. If Ms. Grubman files a
motion, Plaintiff shall file any opposition within twenty-one days, and Ms. Grubman shall file
any reply within fourteen days.

        The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

        SO ORDERED.

Dated: June 14, 2021                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
